Citation Nr: 1125772	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  10-09 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1942 to October 1945 and was a recipient of the Purple Heart medal.  The appellant is his granddaughter.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  
Subsequent to the issuance of the December 2009 statement of the case (SOC), a statement from the appellant was added to the claims file without a waiver of consideration by the agency of original jurisdiction (AOJ).  To the extent that this evidence consists of a lay statement from the appellant, it is essentially argument rather than new evidence subject to 38 C.F.R. § 20.1304(c) (2010).  Accordingly, a remand of the claim for initial AOJ consideration is not required, and the Board will consider the claim.  Id.


FINDING OF FACT

At the time of the Veteran's death in September 2008, a claim for periodic monetary benefits was not pending.


CONCLUSION OF LAW

The criteria for accrued benefits have not been met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. §§ 3.500(g), 3.1000 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that the Veteran was entitled to VA benefits at the time of his death due to his receipt of a Purple Heart medal.  In multiple statements to VA, she reported that she and the Veteran were visited by a VA field examiner who showed them various forms and papers and informed the Veteran that he was eligible to receive VA benefits.  

Under 38 U.S.C.A. § 5121(a), accrued benefits are defined as periodic monetary benefits (other than insurance and servicemen's indemnity) under laws administered by the Secretary to which an individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at date of death (hereinafter referred to as "accrued benefits") and due and unpaid for a period not to exceed two years.  In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) concluded that, for entitlement to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  See also 38 C.F.R. § 3.1000.

The Veteran filed a claim for entitlement to service connection for a back disability in December 2006.  The claim was denied by the RO in an August 2007 rating decision.  The Veteran disagreed with the denial of the claim in August 2007 and was issued a SOC in December 2007.  Under 38 C.F.R. § 20.302(b), the Veteran had 60 days from the date of the SOC to file a substantive appeal on the issue on appeal.  Proper completion and filing of a substantive appeal are the last actions a claimant needs to take to perfect an appeal.  38 C.F.R. § 20.202.  The Veteran was informed of the need to perfect his appeal and was provided a VA Form 9 with the December 2007 SOC.  However, no substantive appeal was ever received from the Veteran and the record does not indicate that VA took any action to waive the requirement of a timely substantive appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (finding that the VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly).  Accordingly, the Veteran's appeal of the denial of entitlement to service connection for a back disability was never perfected and was not pending at the time of his death in September 2008.  

As the claim for entitlement to service connection for a back disability was not pending at the time of the Veteran's death, there is no basis under which to grant accrued benefits.  Although the appellant contends the Veteran was promised VA benefits from a VA employee, the facts of the care are undisputed and do not establish a claim was pending at the time of the Veteran's death.  The law in this case is dispositive.  Lacking legal merit, the claim of entitlement to accrued benefits must be denied.   See Sabonis v. Brown, 6 Vet. App. 426 (1994).


Duties to Notify and Assist

The law generally imposes on VA certain notice and duty to assist provisions concerning claims for VA benefits.  However, VA's General Counsel has held that there is no duty to notify a claimant where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  Further, it was held that there is no duty to assist a claimant where there is no reasonable possibility that such aid could substantiate the claim because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit. VAOPGCPREC 5-2004.

In this case, undisputed facts render the appellant ineligible for the claimed benefit. Moreover, there is no additional evidence that would substantiate the claim because undisputed facts render her ineligible for the claimed benefit.  Therefore, the notice and duty to assist provisions are not applicable in this case.


ORDER

Entitlement to accrued benefits is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


